     Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 1 of 15 PageID# 1

                                                                             FILED
                                                                       HARRISBURG, PA
                IN THE UNITED STATES DISTRICT COURT      OCT O7 2020
              FOR THE :MIDDLE DISTRICT OF PENNSYLVANIA ~
                                                   PER --4u.------- -
                                                                             DEPUTY CLERK


UNITED STATES OF AMERICA                        )    NO.    I ·. 2D- c,p_-'2~2
                                                )
                  v.                            )
                                                )   (J. \JVILS6N )
RISHI BUDHADEV,                      )
                   Defendant                    )   (Electronically Filed)


                                INDICTMENT

The Grand Jury Charges:

                                 COUNT ONE
                       (Conspiracy to Commit Wire Fraud)

        At times material to this Indictment:

A.      BACKGROUND

           1. The defendant, RISHI BUDHADEV, was a resident of

     Virginia.

           2. Western Union Financial Services, Inc. ("Western Union")

     and MoneyGram International ("MoneyGram") were global money

     transfer companies with more than 750,000 agent-outlets around the

     World.

           3. Mass marketing fraud sters in India, and elsewhere, working

     in conjunction with fraudsters based in the United States, used the

                                         - 1-
Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 2 of 15 PageID# 2




Western Union and MoneyGram money transfer system to defraud

consumers in the United States. In 2015 alone, victims reported to

MoneyGram that more than 40,000 money transfers totaling in

excess of $29 million paid in the United States were associated with

various common mass marketing scams, including employment

scams, government imposter scams (related to government grants or

money allegedly owed to the Internal Revenue Service), internet-

purchase scams, investment scams, loan scams, person-in-need

scams and romance scams.

      4. The types of schemes employed by India-based fraudsters

are diverse and varied, but they typically entail a common modus

operandi. Fraudsters contact their victims via the telephone or the

internet promising attractive loans, grants, investments, or

merchandise, posing as a relative in need of emergency financial

assistance, or threatening legal action or incarceration for failing to

pay amounts owed the IRS or the Social Security Administration.

The fraudsters induce victims to send money via MoneyGram and

Western Union money transfers, cash, pre-paid cards, remote bank

deposits, or bank wires in order to receive the promised loan, grant,


                                  -2-
Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 3 of 15 PageID# 3




merchandise, and investment return, to help a friend or

acquaintance, or to avoid incarceration and loss of government

benefits. Victims then provide their MoneyGram and Western Union

money transfer information to the fraudsters, and either those

fraudsters or their co-conspirators collect the transfers at

MoneyGram or Wes tern Union agent locations.

     5. To help perpetrate their frauds , India-based fraudsters

employ co-conspirators in the United States known as "money

mules." Money mules receive fraud-induced money transfers, checks,

and cash sent by victims, and then forward the proceeds to their co-

conspirator fraudsters in India. In some instances, fraudsters direct

victims to send multiple money transfers payable to different money

mules. By playing the role of a middleman, a money mule thus helps

fraudsters to conceal ownership and control of the fraud proceeds. A

money mule is typically compensated for his or her services by

retention of an agreed upon percentage or amount of the fraud

proceeds, from which he or she will take a cut before forwarding the

majority of the proceeds via Wes tern Union or MoneyGram.




                                 -3-
     Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 4 of 15 PageID# 4




B.      THE CONSPIRACY

        6. From about October 2015 until about December 2015, in the

Middle District of Pennsylvania, and elsewhere, the defendant,

                             RISffi BUDHADEV,

did knowingly conspire and agree, together and with other persons both

known and unknown to t he Grand J ury, to commit offenses against the

United States and to defraud the United States, that is, by devising a

scheme and artifice to defraud and to obtain money and property by

means of false and fraudulent pretenses, representations, and promises

and by willfully participating in such a scheme and artifice with

knowledge of its fraudulent nature, with the intent to defraud, and for

the purpose of executing such scheme and artifice causing to be

transmitted by means of wire, radio, and television communication in

interstate and foreign commerce, any writing, sign, signal, picture and

sound, in violation of Title 18, U.S.C. § 1343.

C.      MANNER AND MEANS OF THE CONSPIRACY

           7. The co-conspirators, known and unknown to the Grand

     Jury, employed the following manner and means in furtherance of

     the conspiracy and to effect the objects of the conspiracy:


                                       -4-
Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 5 of 15 PageID# 5




        8. It was part of the conspiracy that from about October 2015

until about December 2015, the defendant, RISHI BUDHADEV, and

other unindicted co-conspirators received consumer fraud ·induced

MoneyGram and Western Union money transfers and bank wires

from victims across the United States totaling more than $500,000.

MoneyGram money transfer sender victims reported that

approximately 48 money transfers sent and paid to the defendant,

RISHI BUDHADEV, totaling approximately $83,000, were fraud-

induced.

    9. It was further part of the conspiracy that defendant, RISHI

BUDHADEV, received the following Western Union and MoneyGram

money transfers from about October 2015 until about December

2015:

 Onor               Approximate         Approximate
 About              Number of           Dollar Value of
                    Money               Money Transfer
                    Transfer            Payouts to
                    Payouts to          BUDHADEV
                    BUDHADEV

 10/9/2015          5                   $5,515

 10/10/2015         5                   $8,011



                                  -5-
Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 6 of 15 PageID# 6




  10/12/2015       1                   $200

  10/13/2015       10                  $13,781

  10/14/2015       5                   $8,220

  10/15/2015       11                  $13,200

  10/16/2015       6                   $12,940

  10/20/2015       6                   $13,911

  10/23/2015       4                   $6,380

  10/24/2015       1                   $1,875

  10/26/2015       1                   $2,000

  10/27/2015       2                   $4,785

  10/28/2015       3                   $3,650

  10/29/2015       2                   $1,636

 10/30/2015        11                  $18,091

 10/31/2015        7                   $4,353

 11/2/2015         3                   $6,074

 11/3/2015         7                   $8,273

 11/4/2015         3                   $3,475

 11/5/2015         3                   $2,275




                                 -6-
Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 7 of 15 PageID# 7




  11/9/2015        6                   $3,698

  11/10/2015       18                  $22,060

  11/11/2015       1                   $680

  11/12/2015       15                  $22,230

  11/13/2015       18                  $31 ,002

  11/14/2015       1                   $1 ,750

  11/16/2015       8                   $8,880

  11/17/2015       4                   $5,450

  11/18/2015       5                   $7,237

  11/19/2015       3                   $3,662

  11/20/2015       11                  $10,165

  11/21/2015       21                  $14,806

 11/22/2015        1                   $800

 11/23/2015        8                   $4,240

 11/24/2015        18                  $20,465

 11/25/2015        26                  $18,858

 11/26/2015        5                   $5,672

 11/27/2015        16                  $15,668




                                 -7-
Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 8 of 15 PageID# 8




  11/28/2015       16                  $11,607

  11/29/2015       1                   $1,100

  11/30/2015       15                  $21 ,863

  12/1/2015        5                   $2,228

  12/2/2015        11                  $13,034

  12/3/2015        49                  $24,551

  12/4/2015        54                  $41,173

  12/5/2015        17                  $12,218

  12/7/2015        22                  $20,095

  12/8/2015        5                   $4,098

  12/10/2015       3                   $5,444

  12/11/2015       5                   $6,820

  12/16/2015       4                   $10,425

 12/18/2015        1                   $1,530

 TOTAL             489                 S512,150



    10. It was further part of the conspiracy that the defendant,

RISID BUDHADEV, regularly visited Walmart stores-including

multiple Walmart locations within the same day-in order to receive

                                 -8-
Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 9 of 15 PageID# 9




fraudulent Moneygram money transfers se nt by advance-fee scam

victims.

     11. It was further part of the conspiracy that on or about October

15, 2015, C.S. , a widow who was then approximately 72 years old,

became the victim of an advance-fee government grant scam. On or

about that date , she was told by a person impersonating a U.S.

Government agent that she qualified for a federal grant because of

her late husband's military service. In order to redeem these

benefits, C.S. sent, as directed by the impersonator, a MoneyGram

money transfer worth approximately $456 payable to the defendant,

RISHI BUDHADEV, from the area of South Williamsport, Lycoming

County, Pennsylvania. The money transfer proceeds were paid to

the defendant, RISHI BUDHADEV, the same day in Richmond,

Virginia. C.S. was then told that she needed to send additional

monies to redeem the grant benefits, which she declined to do.

    12. It was further part of the conspiracy that on or about

November 13, 2015, at approximately five different Walmart stores

in and around Richmond, Virginia, the defendant, RISHI




                                 -9-
Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 10 of 15 PageID# 10




 BUDHADEV, picked up approximately 13 MoneyGram money

 transfers totaling approximately $27,051.

      13. It was further part of the conspiracy that on or about

 November 16, 2015, J.D. sent a MoneyGram money transfer worth

 approximately $300 payable to the defendant, RISHI BUDHADEV,

 from the area of Saint Clair, Schuylkill County, Pennsylvania. The

 money transfer proceeds were paid to the defendant, RISHI

 BUDHADEV, the same day in Richmond, Virginia.

      14. It was further part of the conspiracy that on December 4,

 2015, at approximately five different Walmart stores in and around

 Richmond, Virginia, the defendant RISHI BUDHADEV picked up

 approximately 38 MoneyGram money transfers totaling

 approximately $34,370.

      15. It was further part of the conspiracy that from about October

 13, 2015 until about December 7, 2015, the defendant, RISHI

 BUDHADEV, picked up approximately 28 MoneyGram money

 transfers at Walmart stores that were valued at $3,000 or more. The

 Walmart store associates alternately listed RISHI BUDHADEV's

 occupation as "student," "IT Professional," and "Hotel Owner."


                                  - 10 -
 Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 11 of 15 PageID# 11




       16. It was further part of the conspiracy that from about October

   9, 2015 until about December 18, 2015, the defendant RISHI

  BUDHADEV picked up approximately 310 MoneyGram money

  transfers totaling approximately $407,101 from more than 250

   different senders from more than 40 different states and provinces at

   approximately seven different Walmart stores.

All in violation of Title 18, United States Code, Sections 1349.



The Grand Jury Further Charges:

                       COUNTS TWO AND THREE
                                (Wire Fraud)

       17. For purposes of Counts 2 and 3, paragraphs 7 through 16 are

  incorporated as if fully set forth herein.

       18. On or about the dates set forth below, in the Middle District

  of Pennsylvania, and elsewhere, the defendant,

                          RISID BUDHADEV,

aiding and abetting other persons both known and unknown to the

Grand Jury, and with the intent to defraud, did devise a scheme and

artifice to defraud and to obtain money and property by means of false

and fraudulent pretenses, representations, and promises, and did

                                   - 11 -
 Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 12 of 15 PageID# 12




willfully participate in such a scheme and artifice with knowledge of its

fraudulent nature , and for the purpose of executing such scheme and

artifice did cause to be transmitted by means of wire, radio, and

television commu nication in interstate and foreign commerce, any

writing, sign, signal, picture and sound, as described below:

             Onor          Sender and         Recipient and
 Count                                                             Wire
             About          Location            Location
                                                                   $456
                          C.S. , South           RISHI
           10/15/2015                                           MoneyGram
   2                     Williamsport,        BUDHADEV,
                                                                  Money
                               PA             Richmond, VA
                                                                 Transfer
                                                                   $300
                                                 RISHI
                           J.D. , Saint                         MoneyGram
   3       11/16/2015                         BUDHADEV,
                            Clair, PA                             Money
                                              Richmond, VA
                                                                 Transfer

         All in violation of Title 18, United States Code, Sections 1343
and 2.




The Grand Jury Further Charges:

                          NOTICE OF FORFEITURE

         19. Paragraphs 1 through 18 of this Indictment are hereby re·

  alleged and incorporated by reference for the purpose of alleging

  forfeiture pursuant to Title 18, United States Code, Section 982(a)(8),



                                     - 12 -
 Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 13 of 15 PageID# 13




   Title 18, United States Code, Section 981(a)(l)(C), and Title 28,

   United States Code, Section 2461(c).

       20. Upon conviction of the offense in violation of Title 18, United

   States Code, Section 1349 set forth in Count One of this Indictment,

   or the offenses in violation of Title 18, United States Code, Section

   1343 set forth in Counts Two and Three of t his Indictment, the

   defendant,

                              RISHI BUDHADEV,

shall forfeit to the United States of America, pursuant to Title 18,

United States Code, Section 982(a)(8) , Title 18, United States Code,

Section 981(a)(l)(C) , and Title 28, United States Code, Section 2461(c) ,

any real or personal property: (a) used or intended to be used to commit,

to facilitate , or to promote the commission of such offense; and (b)

constituting, derived from , or traceable to the gross proceeds obtained

directly or indirectly as a result of such offense. The property to be

forfeited includes, but is not limited to the following:

           a.    approximately $512,150.00 in United States Currency,

                 representing proceeds obtained as a result of the

                 offenses.


                                    - 13 -
 Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 14 of 15 PageID# 14




       21. If any of the property described above , as a result of any act

   or omission of the defendant, RISIIl BUD HAD EV:

           a.    cannot be located upon the exercise of due diligence;

           b.    has been transferred or sold to, or deposited with, a

                 third party;

           c.    has been placed beyond t he jurisdiction of the court;

           d.    has been substantially diminished in value; or

           e.    has been commingled with other property which cannot

                 be divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute

property pursuant to Title 21 , United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461 (c).

       All pursuant to Title 18, United States Code, Section 982(a)(8),

Title 18, United States Code, Section 98l(a)(l)(C), and Title 28, United

States Code, Section 2461 (c) .

                                            A TRUE BILL




                                            Grand Jury Foreperson



                                   - 14 -
Case 1:20-mj-00338-TCB Document 1 Filed 12/02/20 Page 15 of 15 PageID# 15




                                           DAVID J. FREED
                                           United States Attorney



                                           RAVI RO MEL SHARMA
                                           Assistant United States Attorney



Date: /c:>
          I
            /2 /2 tJZ
                I
                        0




                                  - 15 -
